Citation Nr: 1601005	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board has remanded the Veteran's appeal on two prior occasions-first in August 2012 and again in March 2015.  The appeal has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets having to delay adjudication of the Veteran's claim for a third time.  However, this remand is necessary to ensure compliance with the Board's prior remand instructions, and to afford the Veteran all consideration due to him under the law.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Board instructed the AOJ to obtain medical opinions addressing the etiology of his diagnosed sleep apnea disability.  Unfortunately, upon review of the opinions obtained from an April 2015 VA examiner, the Board finds them inadequate for adjudicatory purposes.  In particular, with respect to the question as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, the April 2015 examiner provided insufficient explanation for her conclusion that "PTSD would not be considered to be related based upon review of the medical literature," especially in light of the fact that the Veteran himself submitted a medical study concluding that among soldiers diagnosed with obstructive sleep apnea, comorbid PTSD was associated with significantly decreased CPAP adherence.  See a December 15, 2012 article submitted by the Veteran in February 2015.  In light of the Veteran's documented history of trouble using his CPAP machine for several years, the Veteran's representative specifically highlighted this report in a corresponding February 2015 appellate brief.  The examiner made no mention of the study, and offered no other supportive clinical rationale for her negative nexus opinions.  
Moreover, as pointed out by the Veteran in a May 2015 Statement in Support of Claim, the April 2015 VA examiner neglected to comment on the effects, if any, that the Veteran's PTSD medication may have on his sleep apnea, as specifically requested by the Board in its April 2015 remand instructions.  On remand, a more complete opinion from a different VA physician with appropriate expertise should be obtained to address the etiology of the Veteran's sleep apnea disability.

The Board also notes the above-referenced December 2012 medical treatise evidence submitted by the Veteran in February 2015, and highlighted by his representative in a February 2015 appellate brief, was not listed as reviewed and considered in the first instance by the AOJ in its May 2015 Supplemental Statement of the Case.  On remand, following the development identified above, the AOJ should review all the evidence of record, to include this treatise evidence, and readjudicate the Veteran's service-connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be made available to a VA physician with appropriate expertise, other than the April 2015 VA examiner, to provide medical opinions addressing the nature and etiology of the Veteran's sleep apnea.  All diagnostic testing deemed necessary should be scheduled.  Upon review of the Veteran's claims file, and after performing any necessary testing, the physician should provide responses to each of the following questions:

a.) Is it at least as likely as not (50 percent or greater 
probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to his period of active service from 1968 to 1969?



b.) Notwithstanding the above, it is at least as likely as 
not that the Veteran's sleep apnea disability was caused or aggravated beyond its natural progression by his service-connected PTSD, including by the medication taken for PTSD?  In providing this opinion, the physician should specifically comment on the results of the December 2012 medical study submitted by the Veteran in February 2015.

If aggravation is found, the examiner should also identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The Board reiterates that a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the AOJ should again review all the evidence of record, to include the submitted medical treatise evidence, and readjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

